305 N.W.2d 848 (1981)
ASSOCIATED DEVELOPERS, INC., Brookings International Life Insurance Company, Brookings Mall, Inc., Dale G. Svennes Construction Company, Inc., Gilbert Erickson and Alene Erickson, First National Bank In Brookings, Four Sisters Inc., Peter Hauff, Gene R. Hurst and Roger W. Anderson Trust, Robert A. Larkin and Janice M. Larkin, Gust M. Liebelt, Mid-Continent Developers, Inc., Paul E. Moriarty, Homer Osvog, Paul Prussman, Rose Marie Ramey, Harvey A. Schroeder and Alethea M. Schroeder, Robert S. Sexauer, the Sexauer Company, Jerald Tunheim and Patricia Tunheim, and Stuart J. Webster and Sharon H. Webster, for themselves and all other parties similarly situated, Plaintiffs and Appellants,
v.
CITY OF BROOKINGS, a Municipal Corporation, Defendant and Appellee.
No. 12939.
Supreme Court of South Dakota.
Considered on Briefs November 26, 1980.
Decided May 20, 1981.
*849 James E. Kessler of Erickson & Kessler, Brookings, for plaintiffs and appellants.
Alan F. Glover of Denholm & Glover, Brookings, for defendant and appellee.
PER CURIAM.
On June 26, 1978, certain street assessments imposed by the city of Brookings, South Dakota, were declared null and void. The City was ordered to refund, with interest, any assessments paid.
After this Court affirmed the trial court judgment,[*] a dispute arose concerning the amount of interest to be paid to those property owners receiving a refund. The trial court ordered that the interest be paid at a rate of six percent per annum from the time that the assessments were paid to the City until the date of the refund. We modify.
We agree that from the date of payment until judgment the property owners are entitled to interest at a rate of six percent per annum. SDCL 54-3-5, 1975 S.D.Sess.Laws, ch. 297. At the time that this judgment was entered, however, SDCL 54-3-5 provided that interest, "in the case of a judgment... shall be ten per cent per annum." 1975 S.D.Sess.Laws, ch. 297. Effective July 1, 1980, the interest rate "in the case of a judgment" was increased to twelve percent per annum. SDCL 54-3-5, 1980 S.D.Sess. Laws, ch. 336, § 2. Consequently, the property owners are entitled to interest at a rate of ten percent per annum from June 26, 1978, until June 30, 1980, and interest at a rate of twelve percent per annum thereafter.
The order appealed from is modified.
FOSHEIM, J., deeming himself disqualified did not participate in this opinion.
NOTES
[*]  City of Brookings v. Associated Developers, Inc., 280 N.W.2d 97 (S.D.1979).